Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to election of the restriction dated 3/25/2021. 
Applicant's election with traverse of claims 13-20 is acknowledged.
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicant have the right to file a divisional application covering the subject matter of the non-elected claims.
 The traversal is on the ground(s) that see the election paper. This is not found persuasive because the fields of search for method' and device claims are NOT coextensive and the determinations of patentability of method and device claims are different, that is process limitations and device limitations are given weight differently in determining the patentablitity of the claimed inventions. Also, the strategies for doing text searching of the device claims and method claims are different. Thus, separate searches are required.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 2/4/2021 has been considered and made of record. 



Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


This application is in condition for allowance except for the following formal matters: 
	a) The specification is objected to for the following reason: 
i) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP § 606.01).
ii) A new abstract is required that is clearly indicative the invention to which the claims are directed. 
Note that, the claims are directed to a method of making a semiconductor device instead of to a semiconductor device.
	b) 	Cancellation of sets of claims 1-7 and 8-12. 


Allowable Subject Matter
Set of Claims 13-20 is allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 13, Jhang et al. (2016/0086966) teaches (specially refer figures 1J-1K and related texts) a method for forming a semiconductor device structure, 25comprising growing a third spacer 24 over the first spacer 22 and a fourth spacer 24 10over the second spacer 22 such that an air gap 42 is formed between the first conductive structure 32 (most left of fig. 1K) and the second conductive structure (second 32 on right side of the first 32) and sealed by the third spacer and the fourth spacer.
Jhang fails to disclose a method for forming a semiconductor device structure, 25comprising: forming a conductive layer over a semiconductor substrate;  292019-0713-USforming a first dielectric structure and a second dielectric structure over the conductive layer; forming a first spacer over a sidewall of the first dielectric structure and a second spacer over a sidewall of the second dielectric 5structure; removing a portion of the conductive layer exposed by the first spacer and the second spacer to form a first conductive structure and a second conductive structure.
Hong (6,035,530) teaches a method for forming a semiconductor device structure, 25comprising: forming a conductive layer 16 over a semiconductor substrate 12 (figs. 1-.
Jhang et al. (2016/0086966) and Hong (6,035,530), taken individually or in combination, do not teach the claimed invention having steps of forming a first spacer over a sidewall of the first dielectric structure and a second spacer over a sidewall of the second dielectric 5structure; removing a portion of the conductive layer exposed by the first spacer and the second spacer to form a first conductive structure and a second conductive structure.
Claims 14-20 inherit the allowable subject matter of claim 1 are similarly allowable. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG A. LE/            Primary Examiner, Art Unit 2819